Citation Nr: 1028507	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-11 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to 
include as a result of exposure to ionizing radiation and/or 
herbicides.

2.  Entitlement to service connection for glaucoma, to include as 
a result of exposure to ionizing radiation and/or herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from September 1944 to 
September 1965.  The Veteran received many awards and 
commendations for his service, to include the Combat Infantryman 
Badge.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam.

2.  The Veteran did not serve in the demilitarized zone in Korea 
at any time during the period from April 1968 to July 1969.

3.  The Veteran was not exposed to herbicides during active 
service.

4.  Diabetes mellitus was not present in service or until several 
years thereafter, nor is it etiologically related to any exposure 
to ionizing radiation therein.

5.  Glaucoma was not present in service or until several years 
thereafter, nor is it etiologically related to any exposure to 
ionizing radiation therein.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A.
§§ 1101, 1131, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2009).

2.  Glaucoma was not incurred in or aggravated by active service, 
nor may it be presumed to have been incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1131, 1112, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R.
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim. Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in March 2005, October 
2005, and December 2006, the RO provided notice to the Veteran 
regarding what information and evidence is needed to substantiate 
his claims, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will be 
obtained by VA.  None of the notice letters informed the Veteran 
as to disability ratings and effective dates.

Although there is no notice pursuant to Dingess, because the 
Board concludes below that the preponderance of the evidence is 
against the claims for service connection for diabetes mellitus 
and for glaucoma, any question as to an appropriate disability 
rating and/or effective date to be assigned is rendered moot.  
Thus, the Board concludes that the duty to notify has been met.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records, and private medical 
evidence.  Also of record and considered in connection with the 
appeal are various written statements submitted by the Veteran 
and his representative.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for an injury, the Court 
generally requires a veteran to show (1) medical evidence of a 
current disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical evidence 
of a nexus between the claimed in-service injury and the present 
disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  To establish continuity of symptomatology, 
the Veterans Court requires a veteran to show "(1) that a 
condition was 'noted' during service, (2) evidence of postservice 
continuity of the same symptomatology, and (3) medical or lay 
evidence of a nexus between the present disability and the 
postservice symptomatology."  Barr, 21 Vet. App. at 307.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service can 
be demonstrated by three different methods.  Davis v. Brown, 10 
Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  There are certain diseases that for which presumptive 
service connection may be granted if they are manifested in a 
veteran who participated in a radiation-risk activity.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic 
diseases" may be service connected pursuant to 38 C.F.R. § 3.311.  
Third, service connection may be granted under 38 C.F.R. 
§ 3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing radiation 
during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as diabetes mellitus, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  38 
U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38
C.F.R. § 3.303(d).

In addition to law and regulations regarding service connection, 
the Board notes that a disease associated with exposure to 
certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is no 
evidence of such disease during such period of service.  38 
C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, and has a disease 
listed in 38 C.F.R. § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.

The last date on which such veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 1975.  
Service in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied: 
Chloracne or other acneform disease consistent with chloracne; 
type II diabetes; Chronic lymphocytic leukemia; Hodgkin's 
disease; Multiple myeloma; Non-Hodgkin's lymphoma; Acute and 
subacute peripheral neuropathy; Porphyria cutanea tarda; Prostate 
cancer; Respiratory cancers (cancer of the lung, bronchus, larynx 
or trachea); Soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma). The term 
"soft-tissue sarcoma" includes the following: Adult fibrosarcoma; 
Dermatofibrosarcoma protuberans; Malignant fibrous histiocytoma; 
Liposarcoma; Leiomyosarcoma; Epithelioid leiomyosarcoma 
(malignant leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant glomus 
tumor; Malignant hemangiopericytoma; Synovial sarcoma (malignant 
synovioma); Malignant giant cell tumor of tendon sheath; 
Malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft part 
sarcoma; Epithelioid sarcoma; Clear cell sarcoma of tendons and 
aponeuroses; Extraskeletal Ewing's sarcoma; Congenital and 
infantile fibrosarcoma; Malignant ganglioneuroma.  For purposes 
of this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall be service 
connected if they manifest to a degree of 10 percent or more at 
any time after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, shall 
have become manifest to a degree of 10 percent or more within one 
year after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air service.

A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam Era 
is not warranted for any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  Diseases Not Associated With Exposure 
to Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003); 
see also Health Outcomes Not Associated With Exposure to Certain 
Herbicide Agents, 72 FR 32395-01 (June 12, 2007).  The United 
States Court of Appeals for the Federal Circuit has held, 
however, that a claimant is not precluded from establishing 
service connection with proof of actual direct causation.  Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The United States Department of Defense ("DOD") has confirmed 
that Agent Orange was used from April 1968 through July 1969 
along the demilitarized zone ("DMZ") in Korea.  DOD defoliated 
the fields of fire between the front line defensive positions and 
the south barrier fence.  If it is determined that a veteran who 
served in Korea during this time period belonged to one of the 
units identified by DOD, then it is presumed that he or she was 
exposed to herbicides containing Agent Orange, and the 
presumptions outlined in 38 C.F.R. 
§ 3.309(e)(2006) will apply.  See MR21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C; see also Veterans Benefits Administration 
(VBA) "Fact Sheet" distributed in September 2003.

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has claimed entitlement to service connection for 
both diabetes mellitus and glaucoma because they resulted from 
exposure to ionizing radiation during service.  Specifically, the 
Veteran has stated that he was exposed to ionizing radiation 
while he served on temporary duty in Nevada during certain 
testing projects, or during his service in World War II and/or 
the Korean War.  He has also argued that the disorders are the 
result of herbicide exposure during his Korean War service.  

The Veteran's service personnel records confirm that he 
participated in radiation risk activities during his temporary 
duty as part of Exercise Desert Rock VII and VIII in July 1957.  
A memo from the Headquarters Sixth United States Army, dated in 
April 1958, indicates that at the Nevada test site in July 1957, 
the Veteran's film badge indicated that his dose estimate was 
.146 R for Gamma and .0 Rep for Beta.  As such, the requisite 
exposure to radiation is conceded.

With respect to the claims on the basis of exposure to ionizing 
radiation, there is no medical evidence suggesting the presence 
of diabetes mellitus or glaucoma in service or until many years 
thereafter.  Neither diabetes nor glaucoma is subject to 
presumptive service connection on a radiation basis.  Although 
the circumstances of the Veteran's radiation exposure qualify as 
a radiation risk activity, as the term is defined in the statute 
and regulation (38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d)), neither diabetes mellitus nor glaucoma is included 
in the list of radiogenic diseases under 38 C.F.R. § 3.311, and 
the Veteran has not provided or cited any scientific or medical 
evidence suggesting that either diabetes mellitus or glaucoma can 
be induced by exposure to ionizing radiation.  Consequently, 
service is not in order for these claimed disabilities on the 
basis of exposure to ionizing radiation.

With respect to the claims on the basis of exposure to 
herbicides, the Board notes that the Veteran did not serve in 
Vietnam.  He served in Korea, but not during the time that 
herbicides were used.  Notably, the Veteran was discharged from 
active service in September 1965 and herbicides were not used in 
Korea until April 1968 through July 1969 (along the demilitarized 
zone ("DMZ")).  Therefore, the evidence shows that the Veteran 
was not exposed to herbicides during service.  As such, the 
claims fail on the basis of exposure to herbicides.

With respect to the claims on a direct basis, the service 
treatment records are negative for diabetes mellitus and/or 
glaucoma.  The separation examination is also negative for either 
disorder.  The first post-service medical evidence of these 
conditions is well over one year after discharge from service, 
and there is no medical evidence of any etiological relationship 
between either disability and active service.  In fact, the 
Veteran does not claim any such relationship, apart from the 
herbicide and radiation based theories of incurrence.

The Board notes that a VA examination or opinion is necessary if 
the evidence of record (a) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran suffered 
an event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
veteran's service or other service-connected disability, and (d) 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no evidence in the service treatment 
records of any complaints or findings with respect to diabetes 
mellitus and/or glaucoma, and there is absolutely no post-service 
medical evidence which suggests either condition is in any way 
related to the Veteran's military service.  Therefore, no VA 
examination is warranted.

In essence, the evidence linking the Veteran's diabetes mellitus 
and his glaucoma to service is limited to the Veteran's own 
statements.  Lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Although the Veteran is 
competent to report that he has experienced symptoms since 
military service, he has not done so.  Moreover, the evidence 
fails to support such a theory of continuity of symptoms.  As 
noted above, service treatment records make no mention of 
diabetes mellitus or glaucoma.  Further, no related abnormalities 
were evident when he was examined for service separation.  
Diabetes mellitus and glaucoma were initially documented many 
years after his service separation, and no opinion linking this 
condition to military service has been presented.  In this 
regard, the presumption of in-service incurrence is not for 
application.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309.  Further, the Federal Circuit Court has 
held that such a lengthy lapse of time between the alleged events 
in service and the initial manifestation of relevant symptoms 
after service is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

As such, service connection for diabetes mellitus and glaucoma is 
denied.  In making this determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for glaucoma is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


